Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/318,791, filed 5/12/2021.
Claims 1-20 were canceled in response to the election of Group 2, of the restriction requirement of 11/2/2022.
Claims 28-36 were added.
Claims 21-36 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/12/2021, 9/1/2021, 9/29/2021, 11/8/2021, 12/6/2021, 1/3/2022, 2/25/2022 and 7/6/2022 are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0102], line 1, “be” should be inserted after ”may”, and in paragraph [0157], line 5, “be” should be inserted after “can”.  
Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-26, 29, 31-32 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al(10,104,997; cited on the IDS filed 5/12/2021).
Pham discloses a drive system(500) for use with a window covering system(see abstract), the window covering system including a mechanism for extending and retracting a window covering and a continuous cord loop(220) extending below the mechanism, the drive system comprising: 
a motor(520) configured to operate under electrical power to rotate an output shaft of the motor; 
a driven wheel(508) coupled to the output shaft of the motor and configured to engage the continuous cord loop; 
a controller(300) for the motor; 
a housing(102, see Fig. 1; 514, 516, see Fig. 9) containing the motor(520), the driven wheel(508), and the controller; and 
a rechargeable battery(312) electrically coupled to the motor and to the controller, wherein the motor and the controller are battery-powered and the rechargeable battery is contained within or joined to the housing(see Fig. 9 and column 10, lines 32-43).
Regarding claim 22, Pham et al discloses the drive system of claim 21, wherein the rechargeable battery comprises a battery pack external to the housing and releasably joined to the housing(see column 10, lines 32-43, the batteries are external to the housing and releasably joinable to the system and therefore the housing and meets the claim limitation).
Regarding claim 23, Pham et al discloses the drive system of claim 21, wherein the rechargeable battery is contained within the housing(see column 10, lines 32-43 and Fig. 9).
Regarding claim 24, Pham et al discloses the drive system of claim 23, wherein the rechargeable battery comprises a battery pack(528) that is removable from the housing(the batteries need to be charged and therefore removed to do so meeting the functional claim limitation).
Regarding claims 25 and 31, Pham et al discloses the drive system of claim 21, wherein the motor is a DC motor(see column 10, lines 37-38)  and the rechargeable battery comprises a battery pack and a battery pack control printed circuit board ("PCB")(532) electrically coupled to the battery pack, wherein the battery pack control PCB is configured to supply DC power to the motor and the controller(see column 10, lines 37-38).
Regarding claims 26 and 32, Pham et al discloses the drive system of claims 25 and 31, wherein the battery pack control PCB includes a gauge(418) configured to measure and display a level of remaining energy of the rechargeable battery(element 418 is a device to measure the current charge level of the battery and considered to be a gauge and inherently has a display to indicate to the user the level of charge of the battery).
Regarding claims 29 and 35, Pham et al discloses the drive system of claims 25 and 31, wherein the battery pack control PCB includes a solar charger interface configured to receive DC power from a photo-voltaic (PV) array(318, the PCB has control electronics for the device, see column 10, lines 7-8, therefore the PCB is considered to include a solar charger interface to keep track of the solar power to the battery pack).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al.
Regarding claims 27 and 33, Pham et al discloses the drive system of claims 26 and 32, wherein the microcontroller is used to monitor and control various features of the control system and the gauge(418) measures and displays the energy level of the battery, but lacks the specific use of a microcontroller configured to capture environmental data and calculate the level of remaining energy.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the gauge of Pham with a controller, such as a microcontroller, in order to monitor and control the energy level of the batteries given the intended use of the system.
Regarding claim 28 and 34, Pham et al discloses the drive system of claims 27 and 33, wherein the microcontroller(310) is configured to calculate the level of remaining energy in the rechargeable battery under various operating conditions(418, see Fig 8).

Claims 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al in view of Kumar(U.S. Pat. Appl. Publ. 2018/0202224).
Pham et al discloses the drive system of claim 25, but lacks the battery pack control PCB including a DC- to-DC boost converter configured to step up voltage and step down current from a DC power source to supply the DC power to the motor.
Kumar discloses a drive system for a window covering(100) having a wheel(212) and a cord(112a, b), a motor(222), controller(224), and a power booster to improve efficiency of the system(see para. [0046]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the system of Pham with a power booster, such as disclosed by Kumar, in order to have improved the efficiency of the system. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/